DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/30/2021 has been accepted and entered. Accordingly, claim 8 is amended.
In view of the amendment filed 3/30/2021, the previous rejection of claims 8-12 under 35 U.S.C. 112, second paragraph, is withdrawn.
Claims 1-20 are pending.
Response to Arguments
Regarding the rejection of claims 1, 2-3, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (EP 2653903 A1, hereinafter Johnson; pub. Oct. 23, 2013), see pp. 11-14 and 16 of the Remarks, the applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. The Applicant argues that Johnson fails to teach a low auto-fluorescence substrate. The Applicant further argues that a glass substrate is not inherently evidence of a low auto-fluorescence substrate, and that the Applicant’s specification notes that the substrate should contain no or very little impurities that show auto-fluorescence and therefore distinguishes between high and low auto-fluorescence. The Applicant further 
 	In response to Applicant's argument that the low auto-fluorescence substrate is not being viewed in light of the specification, although the characteristics of having very little impurities that show auto-fluorescence are described in the specification, levels of impurities were not claimed explicitly, nor was any kind of range claimed defining “low auto-fluorescence”, and what kind of upper limit of impurities would render the substrate no longer having a low auto-fluorescence. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant c. Advanced Micro-Devices Inc., 7 USPQ 2d 1064.
Regarding the rejection of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, see pp. 14-15 of the Remarks, the applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. The Applicant argues that Johnson does not teach “a low auto-fluorescence substrate” for similar reasons set for above for claim 1. See above for response. The Applicant further argues that Johnson also fails to teach “wherein the fluorescent image comprises a plurality of pixel intensity values that are provided for calibration of the fluorescence microscope”. 
that are provided for calibration of the fluorescence microscope,” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ 2d 1647 (1987). Additionally, Johnson does teach using a calibration process for the microscope [0079-0080].
Regarding the rejection of claim 13 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, see pp. 15-16 of Remarks, the applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. The Applicant argues that Johnson fails to teach a low auto-fluorescence substrate. See above for response. The Applicant further argues that Johnson does not teach “generating a fluorescent image comprising a plurality of pixel intensity values that are provided for calibration of the fluorescence microscope,” and “acquiring fluorescent image data of the fluorescence image as calibration test data; and using the calibration test data for calibration purposes of the fluorescence microscope.” Johnson teaches implementing a calibration process for the microscope [0079-0080]. 
Regarding the rejection of claims 1-6 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (WO 2013/039454, hereinafter Duan; pub. Mar. 21, 2013), see pp. 15-16 of the Remarks, the applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. The Applicant argues that Duan does not teach a low auto-fluorescence substrate, and that there is no disclosure of a calibration slide or of fluorescence. However, the recitation of a “a calibration slide for a fluorescence microscope” is not given Kropa v. Robie, 88 USPQ 478 (CCPA 1951). See response above regarding the broad interpretation of “a low auto-fluorescence substrate”.
Regarding the rejection of claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by Duan, the Applicant’s arguments, see p. 17 of the Remarks, the applicant’s arguments filed 3/30/2021 have been fully considered but they are not persuasive. The Applicant argues that Duan fails to teach “the plurality of spaced apart metal nanostructures comprising one of a plurality of different color targets corresponding to color calibration and a fluorescence target corresponding to fluorescence calibration.” However, the claim language “…comprising one of [A] and [B]”, wherein [A] is a plurality of different color targets and [B] is a fluorescence target, only requires element [A] or element [B] be taught by the prior art. In this case, the claim language only requires that Duan teach a plurality of different color targets, not necessarily a plurality of different color targets AND a fluorescence target.
Regarding the rejection of claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Duan, see p. 18 of the Remarks, the applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. The Applicant argues that Duan does not teach “the plurality of spaced apart metal nanostructures comprising a plurality of targets corresponding to calibration of the slide.” However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ 2d 1647 (1987). The claim language states that the plurality of targets corresponds to calibration of the slide, but is not structurally different from Duan.
Regarding the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Duan in view of Kishii et al. (US 2009/0289878, hereinafter Kishii; pub. Nov. 12, 2009), the Applicant’s arguments, see pp. 20-22, filed 3/30/2021, with respect to the claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Regarding the rejection of claims 9, 11, and 14 under 35 U.S.C. 103 as being unpatentable over Johnson in view of Christiansen (US 2008/0309929, hereinafter Christiansen; pub. Dec. 18, 2008), the Applicant’s arguments, see pp. 22-25, filed 3/30/2021, with respect to claims 9 and 14 have been fully considered and are persuasive.  The rejection of claims 9 and 14 under 35 U.S.C. 103 has been withdrawn. 
Regarding the rejection of claims 10 and 15 under 35 U.S.C. 103 as being unpatentable over Johnson in view of Christiansen, Kishii, and Kawaski et al. (US 2009/0195866, hereinafter Kawaski; pub. Aug. 6, 2009), the Applicant’s arguments, see p. 25-27, filed 3/30/2021, with respect to claims 10 and 15 have been fully considered and are persuasive.  The rejection of claims 10 and 15 under 35 U.S.C. 103 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (EP 2653903 A1, hereinafter Johnson; pub. Oct. 23, 2013).
Regarding claim 1, Johnson teaches a calibration slide (Fig. 1) for a fluorescence microscope, comprising: a low auto-fluorescence substrate (108); and a pixel layout (106) comprising a plurality of space apart metal nanostructures (114) arranged on a surface of the substrate.
Regarding claim 2, Johnson teaches the calibration slide of claim 1, wherein the substrate is optically transparent [0010].
Regarding claim 3, Johnson teaches the calibration slide of claim 1, wherein the metal nanostructures are arranged to couple to each other (Fig. 1).
Regarding claims 8 and 13, Johnson teaches a system/method, comprising: a fluorescence microscope (Fig. 2A; 13B); and a calibration slide (200); wherein the fluorescence microscope comprises: a light source (205); and a light detector (222); wherein the light source 
Regarding claim 18, Johnson teaches the calibration slide of claim 1, wherein the metal nanostructures each comprises aluminum or an aluminum alloy [0017].
Regarding claim 20, Johnson teaches a calibration slide for a fluorescence microscope, comprising: a low auto-fluorescence substrate (108); and  a pixel layout comprising a plurality of spaced apart metal nanostructures arranged on a surface of the substrate (106), the plurality of spaced apart metal nanostructures comprising a plurality of targets (120) corresponding to calibration of the slide [0034].
Claims 1-6 and 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (WO 2013/039454, hereinafter Duan; pub. Mar. 21, 2013).
Regarding claim 1, Duan teaches a calibration slide for a fluorescence microscope (Fig. 3B), comprising: a low auto-fluorescence substrate (300); and a pixel layout (356) comprising a plurality of spaced apart metal nanostructures (302, 324) arranged on a surface of the substrate.
Regarding claim 2, Duan teaches the calibration slide of claim 1, wherein the substrate is optically transparent [0087].
Regarding claim 3, Duan teaches the calibration slide of claim 1, wherein the metal nanostructures are arranged to couple to each other (Fig. 3B).
Regarding claim 4, Duan teaches the calibration slide, wherein the pixel layout comprises at least two pixel xub-layouts, wherein the at least two pixel sub-layouts are configured to generate different colors under bright light illumination (Fig. 5B; [0153-0160].
Regarding claim 5, Duan teaches the calibration slide of claim 1, wherein the metal nanostructures each comprises one of gold, silver, copper, or aluminum (351, 352, 353, 354).
Regarding claim 6, Duan teaches the calibration slide of claim 1, wherein each metal nanostructure has a cross-sectional dimension in a range of either 30 nm to 700 nm or 60nm to 450 nm [0060; 0072 ]; wherein each metal nanostructure has a thickness in a range of either 10 nm to 1 µm or 25 nm to 150 nm [0060]; wherein a distance between adjacent metal nanostructures is comparable to a visible light wavelength, which is in a range of either 100 nm to 1 µm or 180 nm to 650 nm [0076].
Regarding claims 19-20, Duan (Fig. 3B) teaches a low auto-fluorescence substrate (300); and a pixel layout (355, 356) comprising a plurality of spaced apart metal nanostructures (302, 324) arranged on a surface of the substrate, the plurality of spaced apart metal nanostructures . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Regarding claim 11, Johnson teaches the system of claim 8. However, Johnson does not teach using an epi-fluorescence microscope. Christiansen teaches using an epi-fluorescence microscope [0046]. Christiansen further teaches the benefit of being commercially available [0046]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the system according to claim 8, as taught by Johnson, with using an epi-fluorescence microscope, as taught by Christiansen, for the benefit of using a commercially available system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Mikhailov (US 2015/0138632, hereinafter Mikhailov; provisionally filed May 18, 2012).
Regarding claim 12, Kim teaches the system of claim 8. However, Johnson does not teach the calibration slide is permanently mounted on the fluorescence microscope. Mikhailov teaches using a permanently-mounted calibration slide [0023]. Mikhailov further teaches the benefit of standardizing fluorescence by measuring fluorescence with a well-characterized calibration slide [0023]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the system according to claim 8, as taught by Johnson, with .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Nowatzyk (US 2016/0048010, hereinafter Nowatzyk; provisional filed May 16, 2007) and Torre-Bueno (US 2004/0009098, hereinafter Torre-Bueno; filed Jun. 12, 2003).
Regarding claim 17, Johnson teaches the calibration slide of claim 1. However, Johnson does not teach the calibration slide further comprises a cover slip. Nowatzyk teaches an apparatus wherein the calibration slide further comprises a cover slip [0029]. Using a cover slip is well-known in the art. Torre-Bueno teaches it is known to use a cover slip medium to protect the sample and to introduce optical correction consistent with microscope object requirements. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a cover slip since it was known in the art to use a cover slip to protect the slide and to introduce optical correction consistent with microscope object requirements.
Allowable Subject Matter
Claim 16 is allowed.
Claims 7, 9-10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Duan teaches the calibration slide of claim 1, wherein in addition to the pixel layout, at least one layout is provided on the surface of the calibration slide (326). Kishii et al. (US 2009/0279787, hereinafter Kishii; pub. Nov. 12, 2009) teaches using device comprising a layer comprising a monolayer of colored microbeads [0076]. However, there is no motivation to combine Duan and Kishii, since the combination of such apparatuses would lead to unpredictable results. 	The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, a calibration slide for a fluorescence microscope, comprising: a low auto-fluorescence substrate; and a pixel layout comprising a plurality of spaced apart metal nanostructures arranged on a surface of the substrate, comprising: namely, wherein in addition to the pixel layout, at least one layout is provided on the surface of the calibration slide, the at least one layout comprising: a monolayer of colored microbeads; a resolution and distortion test target; or a layer or inorganic phosphors.
Regarding claims 9 and 14, Johnson teaches the system/method of claims 8 and 13, further comprising a calibration device comprising: a storage unit (218); and a processing unit [0047]; wherein the storage unit is configured to store predetermined standard calibration data [0044-0047]. Christiansen (US 2008/0309929, hereinafter Christiansen; pub. Dec. 18, 2008) teaches a calibration device comprising: a processing unit is configured to compare the acquired calibration test data with the stored predetermined standard calibration data to generate an intensity correction profile of a fluorescence channel; and wherein the intensity profile is provided for correcting fluorescence image data of a fluorescent pathological sample obtained with the fluorescence microscope for the at least one fluorescence channel [0007-comprising: namely, wherein the predetermined standard calibration data is of at least one fluorescence channel; wherein the processing unit is configured to compare the acquired calibration test data with the stored predetermined standard calibration data to generate an intensity correction profile of the at least one fluorescence channel; and wherein the intensity correction profile is provided for 
Regarding claims 10 and 15, Johnson teaches the system/method of claims 8 and 13. Kishii teaches using a layout comprising a monolayer of colored microbeads [0076]. Christiansen teaches the system is further comprised wherein the light detector is configured to acquire image data of the at least one layout as further calibration test data;10 wherein the storage unit is configured to store further predetermined standard calibration data of the at least one layout; wherein the processing unit is configured to compare the acquired further calibration test data and the stored further predetermined standard calibration data for calibrating a parameter of the fluorescence microscope [0007-0009; 0012-0013; 0058]. Kawaski et al. (US 2009/0195866, hereinafter Kawaski; pub. Aug. 6, 2009) teaches a fluorescence microscope wherein the processing unit is configured to calibrate a parameter, wherein that parameter is the focus quality of the fluorescence microscope [0098]. However, there is no motivation to combine Kishii, Christiansen, and Kawaski with Johnson. 	The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, a system comprising: a fluorescence microscope; and a calibration slide; wherein the fluorescence microscope comprises: a light source; and a light detector; wherein the light source and the light detector are arranged in an optical path; wherein in calibration, the light source is configured to provide light to be absorbed by metal nanostructures of the calibration slide positioned in the optical path at an excitation wavelength to produce or a combination of photo-luminescence or fluorescence light; and wherein the light detector is configured to detect the produced one or combination of photo-luminescence or fluorescence comprising: namely, wherein in addition to the pixel layout, at least one layout is provided on the surface of the calibration slide and comprises one or a monolayer of colored microbeads or a resolution and distortion test target; wherein the light detector is configured to acquire image data of the at least one layout s further calibration test data; wherein the storage unit is configured to store further predetermined standard calibration data of the at least one layout; wherein the processing unit is configured to compare the acquired further calibration test data and he stored further predetermined standard calibration data for calibrating a parameter of the fluorescence microscope; and wherein the parameter comprises one of: focus quality of the fluorescence microscope; or resolution and stitching artifacts.
Regarding claim 16, Ge et al. (US 2011/0318226, hereinafter Ge; pub. Dec. 29, 2011) teaches a method of manufacturing a fluorescence calibration slide, wherein the method comprises: depositing a pixel layout on a substrate, and assembling the structure on a microscope slide to form a calibration slide (Fig. 1A; [0025]), and further teaches the use of microbeads to calibrate fluorescence detection devices [0008]. Ge does not teach depositing a resolution and distortion test target on another substrate, and assembling that structure on the  comprising: namely, depositing a monolayer of the colored microbeads on a separate substrate forming the microscope slide; depositing a resolution and distortion test target on an additional substrate forming an additional cover slip; and assembling the two covers slips on the microscope slide.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884